Ludeling, C. J.
The relator, according to the sworn allegations of his petition, was suspended irom exercising the functions of the office-of Clerk of the Fourth District Court of the parish of St. Charles by the judge thereof, under section 1955 of the Revised Statutes.
The ouly question presented for decision now is, whether the relator has a right to appeal from that judgment of suspension1? The relator alleged in his answer that the law under which the judge was proceeding was unconstitutional. We think it is clear that he has a right to have an appeal to decide that question. The defendant has failed! to file an answer to the rule nisi.
It is therefore ordered that the mandamus be made peremptory.